DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 6 cites “a program” which is not a category of patent eligible subject matter.
Claim Objections
2.	A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). For example, claim 4 depends on claim 1 and 3 and claim 6 depends on claims 1 and 4.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phillips (USPPGPubN 20190387224, referred to as Phillips).
Regarding claims 1 and 5:
A video quality estimation device for estimating a quality experienced by a user in a tile-based video distribution service in which a video is divided into tiles and distributed, the video quality estimation device comprising: 
Phillips teaches a video quality parameter extraction unit that extracts a first parameter representing a quality of a first tile and a second parameter representing qualities of one or more second tiles, from a received tile-based video, (Phillips, a packager 214 is operative to package the tile-encoded bitstreams 212 and generate suitable manifest files describing characteristics of tile groupings per frame for each tile-encoded bitstream, e.g., tile location, slice header information, various types of metadata including video parametric information, [0062], [0075], Fig. 2); and 
Phillips teaches a video quality estimation unit that estimates a quality of the tile-based video by using the first parameter and the second parameter, (Phillips, estimating quality based on field of view using different parameters, [0093], abstract, [0005]-[0006], Figs. 1-2).
Regarding claim 2:
Phillips teaches the video quality estimation device according to claim 1, wherein the first tile is a high-quality tile, the one or more second tiles are one or more low-quality tiles, and the video quality estimation unit uses a first parameter representing a quality of the high-quality tile to estimate the quality of the high-quality tile, uses a second parameter representing a quality of the one or more low-quality tiles to estimate the quality of the one or more low-quality tiles, and estimates the quality of the tile-based video from the quality of the high-quality tile and the quality of the one or more low-quality tiles, (Phillips, presenting within the user's current direct field of vision, video tiles having a bitrate higher than the overall bitrate of the video stream (or video tiles comprising blocks that are coded using relatively low QP values); and presenting outside the user's current direct field of vision, video tiles having a bitrate lower than the overall bitrate of the 360° video stream, [0011], Fig. 1/item 124, Fig. 2/items 240).
Regarding claim 3:
Phillips teaches the video quality estimation device according to claim 1, wherein the first tile is a high-quality tile, the one or more second tiles are one or more low-quality tiles, and the video quality estimation unit uses a first parameter representing a quality of the high-quality tile to estimate the quality of the high-quality tile, uses the first parameter representing the quality of the high-quality tile and a second parameter representing a quality of the one or more low-quality tiles to estimate an image quality difference between the high-quality tile and the one or more low-quality tiles, and estimates the quality of the tile-based video from the quality of the high-quality tile and the image quality difference, (Phillips, all the generated videos with the different qp values need to have the same base_qp, while different QP values may be achieved by using qp_delta from the base_qp, [0082]-[0083], [0089], Fig. 8A/item 808, Fig. 8B, Fi8g. 10A wherein determines to upgrade in the i.sup.th frame, tile T to quality QP=q. This determination may be provided as a control input to a tile/frame stitcher module, which retrieves, receives or otherwise obtains tile T from the i.sup.th frame of the video stream that was encoded with quality QP=base_qp+delta_qp=q using phased encoding, [0101], [0105]).
Regarding claim 4:
Phillips teaches the video quality estimation device according to any one of claims 1 to 3, wherein the first parameter and the second parameter are each at least one of a resolution, a frame rate, a bit rate, and a quantization parameter, (Phillips, generate a plurality of tiled adaptive bitrate streams 212 where each stream may comprise tiles of a specific resolution, bitrate, and pixel sizes, [0060], Fig. 2).
Regarding claim 6:
Phillips teaches a program for causing a computer to function as the units of the device according to any one of claims 1 to 4, (Phillips, computer-executable program instructions or code portions stored thereon are disclosed for performing one or more embodiments of the methods of the present invention, [0014] program instructions stored in appropriate memory modules or blocks, e.g., persistent memory 2408, including additional modules or blocks specific to media preparation, preprocessing, BIE/PE-based tile encoding including adaptive bitrate encoding/transcoding, optimized tile selection and bandwidth annealing, tiled media packaging, tile stitching, [0159]).
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 9, 2022